                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CYNTHIA ROJAS,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:19-cv-00827-SEB-TAB
                                                     )
ANDREW M. SAUL Commissioner of Social                )
Security,                                            )
                                                     )
                              Defendant.             )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

and Recommendation.



                  1/2/2020
       Date: _________________                           _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana

Distribution:

Michael G. Myers
mgmyers10@sbcglobal.net

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
